Title: To Benjamin Franklin from Henry Laurens, 29 March 1784
From: Laurens, Henry
To: Franklin, Benjamin



Sir.
Bath 29th. March 1784.

Mr. Bourdieu of London intending shortly a visit to France is desirous of paying his Respects at Passy. Permit me Sir, the liberty of introducing him in person to your acquaintance. To say Mr. Bourdieu merits the regard & acknowledgements of the Citizens of our United States would be only repeating what I have heretofore signified in private conversation, but over & above such considerations I feel a satisfaction in foreseeing that while I gratify the request of one friend the other will be no loser by devoting an hour to a Gentleman of eminent character in the commercial World & of much intelligence in Political affairs.

I have the honor to be With the highest Esteem & Respect Sir Your obedient & most humble servant

Henry Laurens
His Excellency Benjamin Franklin Esquire Passy.

 
Endorsed: Mr Laurens to BF. Feby. March, April & May 1784—
